Citation Nr: 1711825	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  09-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) denying the Veteran's claim for entitlement to service connection for a psychiatric disability, to include bipolar disorder.

The Veteran appealed the June 2008 rating decision and requested a Board videoconference hearing before a Veterans Law Judge (VLJ).  The Veteran received notice that the hearing was scheduled for June 2009, but did not appear.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38
C.F.R. § 20.704(d)

This claim has a long procedural history and has been remanded twice previously.  Most recently, in October 2015, the Board reopened the Veteran's claim for service connection for a psychiatric disability, and remanded the issue on appeal for additional development.  The Board finds that the RO did not substantially comply with the October 2015 remand because, as discussed below, the requested development was not completed adequately.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets this further delay, but as noted above, there was not substantial compliance with the October 2015 remand.  The Board finds that in this case, VA's duty to assist in the development of the claim has not been satisfied, as the RO failed to document its efforts to obtain any additional VA treatment records from prior to 2007, including a search of archived or retired paper records.  Therefore, a remand is again necessary.

As discussed in the Board's October 2015 remand, in a May 2008 statement in support of claim, the Veteran indicated that he had received care from Dr. Compton at a VA facility on Augusta Road in Greenville, South Carolina and that he had been receiving treatment for his bipolar disorder since 1983.  At the time of the October 2015 remand, no VA Medical Center (VAMC) records prior to 2007 were of record.  Accordingly, in October 2015, the Board remanded this case in part for the RO to attempt to obtain VA treatment records prior to 2007.  Specifically, the remand's second instruction stated in part:

Obtain any additional VA medical records from the VAMC in Columbia, South Carolina, to include the Satellite Outpatient Clinic in Greenville, for: Any and all treatment received prior to 2007 - this must include a search of archived or retired paper records [emphasis in original]....

All efforts to obtain these records should be fully documented and a negative response must be provided if records are not available.

In February 2016, the RO obtained Columbia VAMC and VA Greenville outpatient clinic records pursuant to the October 2015 remand, including records from May 2006 to January 2016.  Those records contained a notation by the RO, "Columbia VAMC all downloadable records as of February 1, 2016 ....(emphasis added)."  In July 2016, the RO obtained additional Columbia VAMC and VA Greenville outpatient clinic records pursuant to the October 2015 remand, including records from December 2006 to July 2010.  

A June 2016 screenshot of an electronic VA treatment record indicates that the Veteran enrolled with the Columbia VAMC in March 2006.  A July 2016 e-mail to the RO from J.J., a Columbia VAMC medical records supervisor, stated, "Negative reply for records before 2007.  All records are in CAPRI."  An August 2016 report noted the RO's inquiry with the Columbia VAMC for VA treatment records prior to 2007, stating, "I was informed by [J.J.] that there are no records prior to 2007 and to see the email dated [July 2016] in VBMS indicating registered for care September 2005 and first time seen May 2006 [sic]." 

The VAMC failed to document what, if any efforts it made to obtain the Veteran's pre-2007 VA treatment records, not just through an electronic records search of the CAPRI database, but also through a search of archived or retired paper records as required by the October 2015 remand.  Indeed, VA medical records received in February 2016 noted that those records were "all downloadable records" as of February 2016, not all records located after a search of both electronic and archived or retired paper records.  VA medical facilities did not begin using an electronic medical records database until, at the earliest, the late 1990's, so all records prior to that time were in paper form. 

Although May 2005 VA treatment records showed a new patient visit with Dr. Compton, a Greenville VA clinic primary care physician, that does not necessarily mean that the Veteran did not previously receive VA mental health treatment at another VA facility or with another VA provider.  It is also possible he began receiving treatment in the 1980s and then after a break in treatment, he re-enrolled in 2005.  This possibility must be considered in light of the Veteran's consistent statements of having undergone mental health treatment since 1983.  Therefore, the RO must attempt again to obtain the Veteran's pre-2007 VA treatment records, including a search of archived or retired paper records as required by the October 2015 remand.

Furthermore, the RO sent the Veteran a letter in February 2016 pursuant to the October 2015 remand asking him to identify all locations where he received mental health treatment while in the military; however, the Veteran did not respond.  Despite the Veteran's non-response, in July 2016, the RO requested his inpatient clinical records for mental health during service pursuant to the 2015 remand.  In its request, the RO provided the date ranges of May 1964 to December 1964 and January 1965 to August 1965, and the Veteran's ship name.  However, an August 2016 negative response indicated that a search could not be conducted based on the information furnished because the "NPRC index of [clinical records] does not list the requested facility's year."  As this matter is being remanded for the reasons discussed above, the RO should give the Veteran another opportunity to provide the specific dates and locations needed to locate his mental health treatment records from service so the RO can attempt again to obtain these records. 

Additionally, in the February 2016 letter discussed above, the RO also requested authorization to obtain private treatment records from Greenville Memorial Hospital, Greenville Mental Health Center, and Dr. Gundi (a/k/a Dr. Ghundi).  However, the Veteran did not respond.  The Veteran should be afforded another opportunity to provide the required authorizations for the RO to attempt to obtain any outstanding, identified mental health treatment records.

Finally, the Veteran's representative's July 2015 appellate brief suggested that the Veteran's documented in-service disciplinary issues involving alcohol related his present psychiatric condition to service.  The brief cited medical articles showing that people with bipolar disorder self-medicate with alcohol and referenced attached service personnel records documenting a June 1962 disciplinary offense involving alcohol.  Accordingly, if after completing the above development and any other development deemed necessary, the evidence shows an in-service incurrence or aggravation of a psychiatric disability, and that the Veteran's present psychiatric disability may be associated with such in-service incurrence or aggravation, then a VA examination will be necessary for a nexus opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional VA medical records from the
VAMC in Columbia, South Carolina, to include the
Satellite Outpatient Clinic in Greenville, for any and all treatment received prior to 2007.  

This must include a search of archived or retired paper records. All efforts to obtain these records, including the search of archived or retired paper records, should be fully documented and a negative response must be provided if records are not available.

2. Ask the Veteran to identify where and when he received mental health treatment while in the military.  This information is necessary so the RO can make another attempt to search for these records.  All efforts to obtain these records should be fully documented and a negative response must be provided if the records are not available.

3. Ask the Veteran to complete a release form so the RO can request his mental health treatment records from the following identified providers: a) Greenville Memorial Hospital; b) Greenville Mental Health Center; and c) Dr. Gundi (a/k/a Dr. Ghundi).

If such records are unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file.

4. If, and only if, any evidence is obtained pursuant to the above instructions, and any other development deemed necessary, that suggests the in-service incurrence or aggravation of a psychiatric disability, then schedule the Veteran for a VA examination to determine whether it is at least as likely as not that his current psychiatric disability is related to service.

The examiner should address the Veteran's theory and the medical articles discussed in the July 2015 appellate brief suggesting a relationship between his current psychiatric disability and his claimed self-medication through alcohol abuse during service.

The complete claims file, including a copy of this remand, should be provided to the examiner.  The examiner must note in the examination report that the complete claims file was in fact made available for review in conjunction with the examination.  

5.	After completing the above and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

